PER CURIAM.
A careful examination of the entire record before the court without regard to *816“technical errors, defects, or exceptions which do not affect the substantial rights of the parties”, as required by Section 391, 28 U.S.C.A., makes it dear that the proceedings in the court below were conducted in strict accordance with Rule 61, Federal Rules, Civil Procedure, 28 U.S.C.A. following section 723c, which requires “the court at every stage of the proceeding must disregard any error or defect * * * which does not affect the substantial rights of the parties”, and that the judgment must be affirmed.
Affirmed.